Citation Nr: 1815385	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to an evaluation in excess of 60 percent for bilateral keratoconus prior to November 1, 2017, to include an evaluation in excess of 50 percent for bilateral keratoconus from November 1, 2017. 


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to August 2006.   

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In February 2018, prior to the promulgation of a decision, the Veteran withdrew his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 . 

In a February 2018 Correspondence, the Veteran notified the Board that he was satisfied with the decision regarding his appeal and wished to withdrawal his appeal.  Accordingly, the criteria to withdraw the claim of entitlement has been satisfied and the appeal is dismissed.


ORDER

The appeal is dismissed. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


